The improper rejection of evidence formed the ground of a motion for a new trial below, and was one question presented to this Court on the appeal of the defendant.
Another question was presented on the affidavit of the plaintiff, made under sec. 10 of the act of 1777, ch. 115, New Revisal.
The affidavit filed by the plaintiff is within the very terms of the act of 1777, sec. 10, and entitles him to judgment for the sum really proved.
The evidence as to the plaintiff's general character as a physician was properly rejected. Character was not put in issue by the nature of this action, and the defendant is equally liable on his assumpsit, whether the plaintiff's character were good or bad; for if he chose to employ him as a physician it is not competent to him afterwards to say that he is not a good one, and therefore, that he will not pay him. If,   (106) indeed, the plaintiff had imposed on the defendant by false pretensions to skill, he would have been responsible for any injury done him; but in this case the plaintiff is entitled to compensation for his skill and labor, whatever they might be. The judgment must be
PER CURIAM.                                      Affirmed.
Cited: Lumber Co. v. Atkinson, 162 N.C. 302. *Page 58